    Case 1:19-cv-11003-IT Document 34-1 Filed 05/15/19 Page 1 of 5




                          Ex. A
ICE Directive 11072.1: Civil Immigration Enforcement Inside Courthouses (Jan 10, 2018)
           Case 1:19-cv-11003-IT Document 34-1 Filed 05/15/19 Page 2 of 5
                                          FOR OFFICIAL USE ONLY




                   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT


Directive Number 11072.1:                  Civil Immigration Enforcement Actions Inside Courthouses

                 Issue Date:         January 10, 2018
                 Effective Date:     January 10, 2018
                 Superseded:         None
                 Federal Enterprise Architecture Number: 306-112-002b

1.      Purpose/Background. This Directive sets forth U.S. Immigration and Customs
        Enforcement (ICE) policy regarding civil immigration enforcement actions inside federal,
        state, and local courthouses. Individuals entering courthouses are typically screened by
        law enforcement personnel to search for weapons and other contraband. Accordingly,
        civil immigration enforcement actions taken inside courthouses can reduce safety risks to
        the public, targeted alien(s), and ICE officers and agents. When practicable, ICE officers
        and agents will conduct enforcement actions discreetly to minimize their impact on court
        proceedings.

        Federal, state, and local law enforcement officials routinely engage in enforcement
        activity in courthouses throughout the country because many individuals appearing in
        courthouses for one matter are wanted for unrelated criminal or civil violations. ICE’s
        enforcement activities in these same courthouses are wholly consistent with longstanding
        law enforcement practices, nationwide. And, courthouse arrests are often necessitated by
        the unwillingness of jurisdictions to cooperate with ICE in the transfer of custody of
        aliens from their prisons and jails.

2.      Policy. ICE civil immigration enforcement actions inside courthouses include actions
        against specific, targeted aliens with criminal convictions, gang members, national
        security or public safety threats, aliens who have been ordered removed from the United
        States but have failed to depart, and aliens who have re-entered the country illegally after
        being removed, when ICE officers or agents have information that leads them to believe
        the targeted aliens are present at that specific location.

        Aliens encountered during a civil immigration enforcement action inside a courthouse,
        such as family members or friends accompanying the target alien to court appearances or
        serving as a witness in a proceeding, will not be subject to civil immigration enforcement
        action, absent special circumstances, such as where the individual poses a threat to public
        safety or interferes with ICE’s enforcement actions. 1


1
  ICE officers and agents will make enforcement determinations on a case-by-case basis in accordance with federal
law and consistent with U.S. Department of Homeland Security (DHS) policy. See Memorandum from John Kelly,
Secretary of Homeland Security, Enforcement of the Immigration Laws to Serve the National Interest (Feb. 20,
2017); Memorandum from John Kelly, Secretary of Homeland Security, Implementing the President's Border
Security and Immigration Enforcement Improvements Policies (Feb. 20, 2017).
______________________________________________________________________
Civil Immigration Enforcement Actions Inside Courthouses                                                        1
                                          FOR OFFICIAL USE ONLY
           Case 1:19-cv-11003-IT Document 34-1 Filed 05/15/19 Page 3 of 5
                                        FOR OFFICIAL USE ONLY


        ICE officers and agents should generally avoid enforcement actions in courthouses, or
        areas within courthouses that are dedicated to non-criminal (e.g., family court, small
        claims court) proceedings. In those instances in which an enforcement action in the above
        situations is operationally necessary, the approval of the respective Field Office Director
        (FOD), Special Agent in Charge (SAC), or his or her designee is required.

        Civil immigration enforcement actions inside courthouses should, to the extent
        practicable, continue to take place in non-public areas of the courthouse, be conducted in
        collaboration with court security staff, and utilize the court building’s non-public
        entrances and exits.

        Planned civil immigration enforcement actions inside courthouses will be documented
        and approved consistent with current operational plans and field operations worksheet
        procedures. Enforcement and Removal Operations (ERO) and Homeland Security
        Investigations (HSI) may issue additional procedural guidance on reporting and
        documentation requirements; such reporting and documentation shall not impose unduly
        restrictive requirements that operate to hamper or frustrate enforcement efforts.

        As with any planned enforcement action, ICE officers and agents should exercise sound
        judgment when enforcing federal law and make substantial efforts to avoid unnecessarily
        alarming the public. ICE officers and agents will make every effort to limit their time at
        courthouses while conducting civil immigration enforcement actions.

        This policy does not apply to criminal immigration enforcement actions inside
        courthouses, nor does it prohibit civil immigration enforcement actions inside
        courthouses.

3.      Definition The following definitions apply for the purposes of this Directive only.

3.1.    Civil immigration enforcement action. Action taken by an ICE officer or agent to
        apprehend, arrest, interview, or search an alien in connection with enforcement of
        administrative immigration violations.

4.      Responsibilities.

4.1.    The Executive Associate Directors for ERO and HSI are responsible for ensuring
        compliance with the provisions of this Directive within his or her program office.

4.2.    ERO FODs and HSI SACs are responsible for:

        1) Providing guidance to officers and agents on the approval process and procedures for
           civil immigration enforcement actions at courthouses in their area of responsibility
           beyond those outlined in this Directive; and

        2) Ensuring civil immigration enforcement actions at courthouses are properly
           documented and reported, as prescribed in Section 5.1 of this Directive.
______________________________________________________________________
Civil Immigration Enforcement Actions Inside Courthouses                                         2
                                        FOR OFFICIAL USE ONLY
           Case 1:19-cv-11003-IT Document 34-1 Filed 05/15/19 Page 4 of 5
                                          FOR OFFICIAL USE ONLY




4.3.    ICE Officers and Agents are responsible for complying with the provisions of this
        Directive and properly documenting and reporting civil immigration enforcement actions
        at courthouses, as prescribed in Section 5.1 of this Directive. 2

5.      Procedures/Requirements.

5.1.    Reporting Requirements.

        1) ICE officers and agents will document the physical address of planned civil
           immigration enforcement actions in accordance with standard procedures for
           completing operational plans, noting that the target address is a courthouse. 3

        2) Unless otherwise directed by leadership, there will be no additional reporting
           requirements in effect for this Directive.

6.      Recordkeeping. ICE maintains records generated pursuant to this policy, specifically the
        Field Operations Worksheets (FOW) and Enforcement Operation Plan (EOP). ERO will
        maintain the FOW in accordance with the Fugitive Operations schedule DAA-0567-
        2015-0016. HSI will maintain EOPs in accordance with the Comprehensive Records
        Schedule N1-36-86-1/161.3. The EOPs will be maintained within the Investigative Case
        Files.

7.      Authorities/References.

7.1.    DHS Directive 034-06, Department Reporting Requirements, October 23, 2015.

7.2.    DHS Instruction 034-06-001, Rev. 1, Department Reporting Requirements, March 28,
        2017.

8.      Attachments. None.

9.      No Private Right. This document provides only internal ICE policy guidance, which
        may be modified, rescinded, or superseded at any time without notice. It is not intended
        to, does not, and may not be relied upon to create any right or benefit, substantive or
        procedural, enforceable at law by any party in any administrative, civil, or criminal
        matter. Likewise, no limitations are placed by this guidance on the otherwise lawful
        enforcement or litigative prerogatives of ICE.




2
  See also ICE Directive No. 10036.1, Interim Guidance Relating to Officer Procedure Following Enactment of
VAWA 2005 (Jan. 22, 2007), for additional requirements regarding civil immigration enforcement actions against
certain victims and witnesses conducted at courthouses.
3
  ERO will use the Field Operations Worksheet and HSI will use the Enforcement Operation Plan.
______________________________________________________________________
Civil Immigration Enforcement Actions Inside Courthouses                                                         3
                                          FOR OFFICIAL USE ONLY
           Case 1:19-cv-11003-IT Document 34-1 Filed 05/15/19 Page 5 of 5
                                        FOR OFFICIAL USE ONLY




______________________________________________________________________
Civil Immigration Enforcement Actions Inside Courthouses                    4
                                        FOR OFFICIAL USE ONLY
